EMPLOYMENT AGREEMENT
 
This AGREEMENT dated as of January 1, 2006 between Uluru Inc., a Delaware
corporation located at 2600 Stemmons Freeway, Suite 176, Texas, 75207 (the
“Company”), and Daniel G. Moro, an individual residing at 5665 Arapaho Road,
Apt#2732, Dallas, Texas 75248 (the “Executive”).
 
W I T N E S S E T H:
 
WHEREAS, the Company desires that Executive serve as the Company’s Vice
President - Polymer Drug Delivery; and
 
WHEREAS, in order to induce Executive to agree to serve in such capacity, the
Company hereby offers Executive certain compensation and benefits of employment,
as described herein.
 
WHEREAS, Executive is willing to serve in this position on the terms and
conditions hereinafter set forth;
 
NOW, THEREFORE, in consideration of the promises and of the mutual covenants
contained herein, the Company and Executive hereby agree as follows:
 
1.                  Employment
 
The Company hereby agrees to employ Executive and Executive hereby agrees to be
employed upon the terms and conditions hereinafter set forth. 
 
2.                  Nature of Employment
 
During the term of this Agreement, Executive shall serve as Vice President -
Polymer Drug Delivery and shall have such responsibilities and authority
consistent with such position as may be reasonably assigned to him by the Chief
Executive Officer of the Company.  Executive shall devote his full time and
attention and best efforts to perform successfully his duties and advance the
Company’s interests.  Employee shall abide by the Company’s policies,
procedures, and practices, as they may exist from time to time. Executive shall
be responsible to the Chief Executive Officer of the Company, rendering the
services and performing the duties prescribed by the Chief Executive Officer of
the Company.
 
The Executive shall be employed at the Company’s offices in <?xml:namespace
prefix = st1 ns = "urn:schemas-microsoft-com:office:smarttags" />Dallas, Texas,
and his principal duties shall be performed primarily in Dallas, Texas, except
for business trips reasonable in number and duration.
 
 
 
 
 
3.                  Term
 
The employment of the Executive hereunder shall begin on the date hereof and
shall continue in full force and effect for a period of one (1) year, and
thereafter shall be automatically renewed for successive one-year periods unless
the Company gives the Executive written notice of termination within six (6)
months prior to the end of any such period or until the occurrence of a
Termination Date, as defined in Section 6 (the "Term").
 
4.                  Compensation
 
4.1         As compensation for the Executive’s services during the Term, the
Company shall pay the Executive an annual base salary at the rate of One Hundred
Forty Three Thousand Five Hundred Twenty Dollars ($143,520), payable in
accordance with the Company’s reasonable policies, procedures, and practices, as
they may exist from time to time.  Prior to the end of each year during the
Term, the Compensation Committee of the Company shall undertake an evaluation of
the services of the Executive during the year then ended in accordance with the
Company’s compensation program at the date hereof (the “Program”).  The Company
shall consider the performance of the Executive, his contribution to the success
of the Company and entities under common control with the Company (collectively,
“Affiliates”), and other factors and shall fix an annual base salary to be paid
to the Executive during the ensuing year.
 
4.2         Notwithstanding the foregoing, the Company may change the Program
from time to time or institute a successor to the Program, but the Executive’s
annual base salary shall in no event be less than his annual base salary in
effect on the date of change, adjusted regularly to reflect increases in the
cost of living and comparable compensation for like positions.
 
4.3         The executive shall participate in the Company incentive
compensation programs in accordance with the following subparagraphs (i) and
(ii):
 
(i)         Incentive Plan– The executive shall be covered by the cash bonus
plan currently
maintained by the Company and shall be afforded the opportunity thereunder to
receive a  target award of 10% of annual base salary payable in cash and  a
target award of 10% of annual base salary payable in Company Common Stock, to be
awarded upon the achievement of reasonable performance goals; provided that the
Company may from time to time change the Program or institute a successor to the
Program, so long as the Executive continues to be eligible to receive bonus
awards of percentages of annual base salary in amounts at least equal to those
specified as in effect on the  date hereof.
 
 (ii)       Stock Option Plan – Executive shall be entitled to participate in
the Company’s stock option plan.  In accordance with this plan the Board may
from time to time, but without any obligation to do so, grant stock options to
the Executive upon such terms and conditions as the Board shall determine in its
sole discretion.  If the Company no longer has a class of stock publicly-traded
by reason of a Change in Control of the Company, as defined in Section 6.3, the
Company’s obligation under this Section 4.3 will be satisfied through options
granted by the issuer with public stock then in control of the Company.
 
4.4         If the Executive is prevented by disability, for a period of six
consecutive months, from continuing fully to perform his obligations hereunder,
the Executive shall perform his obligations hereunder to the extent he is able
and after six months the Company may reduce his annual base salary to reflect
the extent of the disability; provided that in no event may such rate, when
added to payments received by him under any disability or qualified retirement
or pension plan to which the Company, Affiliate, or Executive contributes or has
contributed, be less than $144,000.  If there should be a dispute about the
Executive’s disability, disability shall be determined by the Board of Directors
of the Company based upon a report from a physician, reasonably acceptable to
the Executive, who shall have examined the Executive.  If the Executive claims
disability, the Executive agrees to submit to a physical examination at any
reasonable time or times by a qualified physician designated by the Chairman of
Board of the Company and reasonably acceptable to the Executive. 
Notwithstanding any provision in this Section, the Company shall not be
obligated to make any payments to Executive on account of disability after the
expiration of this Agreement.
 
5.                  Executive Benefits
 
The Executive shall be entitled to participate in all “employee pension benefit
plans,” all “employee welfare benefit plans” (each as defined in the Employee
Retirement Income Security Act of 1974) and all pay practices and other
compensation arrangements maintained by the Company, on a basis at least as
advantageous to the Executive as the basis on which other executive employees of
the Company are eligible to participate and on a basis at least as advantageous
to the Executive as the basis on which he participates therein on the date
hereof. Executive shall, during the term of his employment hereunder, continue
to be provided with such benefits at a level at least equivalent to the initial
benefits provided or to be provided hereunder.  Without limiting the generality
of the foregoing, the Executive shall be entitled to the following employee
benefits (collectively, with the benefits contemplated by this Section 5, the
“Benefits”):
 
5.1            The Executive and Executive’s dependents shall participate, at
their option  in any medical insurance plans and programs comparable in scope to
the coverage afforded on the date hereof, with only such contribution by the
Executive toward the cost of such insurance as may be required from time to time
from other executive officers of the Company. If a Change in Control of the
Company, as defined in Section 6.3, shall have occurred, the Company may not
change the carriers providing medical insurance immediately before the change
without the consent of the Executive, which consent will not be unreasonably
withheld.
 
5.2            Life Insurance. Executive shall be entitled to group term life
insurance coverage of an amount equal to the annual base salary as defined
herein, all premiums being paid by the Company.
 
5.3            Long-Term Disability Insurance.  The Company shall maintain in
effect long term disability insurance providing Executive in the event of his
disability (as defined in Section 4.4 hereof) with compensation annually equal
to at least $144,000.
           
5.4            The Executive shall be entitled to paid time off (“PTO”) of no
less than thirty three (33) days each year.  Such PTO shall be accrued and taken
in accordance with the Company’s policies and practices, as they may exist from
time to time.
 
5.5            The Company shall reimburse the Executive from time to time for
the reasonable expenses incurred by the Executive in connection with the
performance of his obligations hereunder.
 
5.6            During such times as the Company is eligible and financially
qualified to obtain the same, the Company shall maintain directors and officers’
liability insurance applicable to the Executive in amounts established by the
Board of Directors.
 
Notwithstanding the foregoing, the Company may from time to time change or
substitute a plan or program under which one or more of the Benefits are
provided to the Executive, provided that the Company first obtains the written
consent of the Executive, which the Executive agrees not unreasonably to
withhold, taking into account his personal situation.
 
6.                  Termination Date; Consequences for Compensation and Benefits
 
6.1            Definition of Termination Date.  The first to occur of the
following events shall be the Termination Date:
 
6.1.1        The date on which the Executive becomes entitled to receive
long-term disability payments by reason of total and permanent disability;
 
6.1.2        The Executive’s death;
 
6.1.3        Voluntary resignation after one of the following events shall have
occurred, which event shall be specified to the Company by the Executive at the
time of resignation:  material reduction in the responsibility, authority, power
or duty of the Executive or a material breach by the Company of any provision of
this Agreement, which breach continues for 30 days following notice by the
Executive to the Company setting forth the nature of the breach (“Resignation
with Reason”);
 
6.1.4        Voluntary resignation not accompanied by a notice of reason
described in Section 6.1.3 (“General Resignation”);
 
6.1.5        Discharge of the Executive by the Company after one of the
following events shall have occurred, which event shall be specified in writing
to the Executive by the Company at the time of discharge:
 
(i)                  a felonious act committed by Executive during his
employment hereunder,
 
(ii)                any act or omission on the part of Executive not requested
or approved by the Company constituting willful malfeasance or gross negligence
in the performance of his duties hereunder,
 
(iii)               any material breach of any term of this Agreement by the
Executive which is not cured within 30 days after written notice from the Chief
Executive Officer to the Employee setting forth the nature of the breach
(“Discharge for Cause”);
 
For purposes of this subparagraph (6.1.5), no act or failure to act on the
Executive’s part shall be considered “willful” unless done or omitted to be done
by Executive not in good faith and without reasonable belief that Executive’s
action or omission was in the best interest of the Company.  Notwithstanding the
foregoing, Executive shall not be deemed to have been discharged for Cause
unless and until there shall have been delivered to Executive a copy of a Notice
of Termination (as defined below) from the Chief Executive Officer of the
Company stating that in his good faith opinion Executive was guilty of conduct
set forth in clauses (i), (ii), or (iii) above of this subparagraph (6.1.5) and
specifying the particulars thereof in detail.
 
6.1.6        Discharge of the Executive by the Company not accompanied by a
notice of cause described in Section 6.1.5 (“General Discharge”).
 
For purposes of this Agreement “Notice of Termination” shall mean a notice which
indicates the specific termination provision in this Agreement relied upon and
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated.  Each Notice of Termination shall be delivered at least sixty (60)
days prior to the effective date of termination.
 
6.2            Consequences for Compensation and Benefits
 
(a)        If the Termination Date occurs by reason of disability, death,
General Resignation or Discharge for Cause, the Company shall pay compensation
to the Executive through the Termination Date and shall pay to the Executive all
Benefits accrued through the Termination Date, payable in accordance with the
respective terms of the plans, practices and arrangements under which the
Benefits were accrued.
 
(b)        If the Termination Date occurs by reason of General Discharge or
Resignation with Reason, (i) all stock options held by the Executive shall
become immediately exercisable and shall remain exercisable for two (2) years
after the Termination Date, (ii) the Company shall continue the health coverage
contemplated by Section 5.1 for a period of one (1) year thereafter, and (iii)
the Executive shall be entitled to receive, within 60 days after the Termination
Date, the amount set forth in Section 6.2.1.
           
6.2.1        The Executive’s annual base salary at the Termination Date plus the
target bonus for the year in which the Termination Date occurs, multiplied by
one (1) (i.e., 1 times base salary plus target bonus).
 
6.3            Change in Control. 
 
            In the event of the occurrence of a Change in Control (as defined
below), this Agreement may be terminated by Executive upon the occurrence
thereafter of one or more of the following events:
 
1)         Termination by Executive of his employment with the Company may be
made within one (1) year after a Change in Control and upon the occurrence of
any of the following events:
 
(a.)       A significant adverse change in the nature or scope of the
Executive’s authorities, powers, functions, responsibilities or duties as a
result of the Change in Control, a reduction in the aggregate of Executive’s
existing  base salary and existing Incentive Plan received from the Company, or
termination of Executive’s rights to any existing Executive Benefit to which he
was entitled immediately prior to the Change in Control or a reduction in scope
or value thereof without the prior written consent of Executive;
 
(b.)       The liquidation, dissolution, merger, consolidation or reorganization
of the Company or transfer of all or a significant portion of its business
and/or assets (by liquidation, merger, consolidation, reorganization or
otherwise) unless the successor or successors to which all or a significant
portion of its business and/or assets have been transferred (directly or by
operation of law) shall have assumed all duties and obligations of the Company
under this Agreement pursuant to Section 12.5 hereof; or
 
(c.)       The Company shall relocate its principal executive offices or require
Executive to have as his principal location of work any location which is in
excess of 50 miles from the location thereof immediately prior to the relocation
date or to travel from his office in the course of discharging his
responsibilities or duties hereunder more than thirty (30) consecutive calendar
days or an aggregate of more than ninety (90) calendar days in any consecutive
365-calendar day period without in either case his prior consent.
           
 
2)         Subsequent to a change in control of the Company, the failure by the
Company to obtain the assumption of the obligation to perform this Agreement by
any successor as contemplated in Section 12.5 hereof or otherwise; or
 
3)         Subsequent to a Change in Control of the Company, any purported
termination of Executive’s employment that is not effected pursuant to a Notice
of Termination satisfying the requirement of Section 6.1.5 hereof.
 
6.3.1        A Change in Control of the Company shall occur upon the first to
occur of the date when (a) a person or group “beneficially owns” (as defined in
Rule 13d-3 promulgated under the Securities Exchange Act of 1934) in the
aggregate 50% or more of the outstanding shares of capital stock entitled to
vote generally in the election of the Directors of the Company or (b) there
occurs a sale of all or substantially all of the business and/or assets of the
Company.
 
6.3.2        If a Change in Control of the Company shall have occurred within
six (6) months prior to the Termination Date or the Executive terminates this
Agreement under Section 6.3 the Executive will be entitled to receive, within 60
days after the Termination Date, the Executive’s annual base salary at the
Termination Date plus the target bonus for the year in which the Termination
Date occurs multiplied by one (1) (i.e., 1 times base salary plus target bonus),
all stock options held by the Executive shall become immediately exercisable and
shall remain exercisable for one (1) year after the Termination Date.  The
Company shall continue the health coverage contemplated by Section 5.1 for a
period of one (1) year thereafter.
 
6.4       Liquidated Damages: No Duty to Mitigate Damages The amounts payable
pursuant to Sections 6.2 and 6.3 shall be deemed liquidated damages for the
early termination of this Agreement and shall be paid to the Executive
regardless of any income the Executive may receive from any other employer, and
the Executive shall have no duty of any kind to seek employment from any other
employer during the balance of the Term.
 
7.                  Indemnification
 
To the fullest extent permitted by law, the Company shall indemnify the
Executive and hold him harmless from and against all loss, cost, liability and
expense (including reasonable attorney’s fees) arising from the Executive’s
service to the Company or any Affiliate, whether as officer, director, employee,
fiduciary of any employee benefit plan or otherwise.
 
8.                  Agreement Not to Compete
 
The Executive agrees that, while serving as an Executive of the Company, he will
not, without the written consent of the Chief Executive Officer of the Company,
serve as an employee or director of any business entity other than the Company
and its Affiliates, but may serve as a director of a reasonable number of
not-for-profit corporations and may devote a reasonable amount of time to
charitable and community service. 
 
The Executive may hold stock or a limited partnership interest of 5% or less in
any publicly traded entity engage in such business without violating this
Agreement.
 
 
 
 
9.                  Agreement Not to Solicit
 
For one year following any Termination Date, regardless of the reason, the
Executive shall not solicit any employee of the Company or an Affiliate to leave
such employment and to provide services to the Executive or any business entity
by which the Executive is employed or in which the Executive has a material
financial interest.  Soliciting a former employee of the Company and its
Affiliates to provide such services shall not be a violation of this Agreement.
 
10.              Confidential Information
 
Unless the Executive shall first secure consent of the Company, the Executive
shall not disclose or use, either during or after the Term for a period of five
(5) years, any secret or confidential information of the Company or any
Affiliate, whether or not developed by the Executive, except as required by his
duties to the Company or the Affiliate.
 
Executive will sign a Employee Confidentiality, Inventions, and Non-Competition
Agreement, which shall control over this Agreement if any conflict exists
between it and this Agreement.
 
11.              Arbitration
 
Any dispute or differences concerning any provision of this Agreement which
cannot be settled by mutual accord between the parties shall be settled by
arbitration in Dallas, Texas in accordance with the rules then in effect of the
American Arbitration Association, except as otherwise provided herein.  The
dispute or differences shall be referred to a single arbitrator, if the parties
agree upon one, or otherwise to three arbitrators, one to be appointed by each
party and a third arbitrator to be appointed by the first named arbitrators; and
if either party shall refuse or neglect to appoint an arbitrator within 30 days
after the other party shall have appointed an arbitrator and shall have served a
written notice upon the first mentioned party requiring such party to make such
appointment, then the arbitrator first appointed shall, at the request of the
party appointing him, proceed to hear and determine the matters in difference as
if he were a single arbitrator appointed by both parties for the purpose, and
the award or determination which shall be made by the arbitrator shall be final
and binding upon the parties hereto.  The arbitrator or arbitrators shall each
have not less than five (5) years experience in dealing with the subject matter
of the dispute or differences to be arbitrated. Any award maybe enforced in any
court of competent jurisdiction.  The expenses of any such arbitration shall be
paid by the non-prevailing party, as determined by the final order of the
arbitrators.
 
12.              Miscellaneous
 
12.1        Notices
 
All notices in connection with this Agreement shall be in writing and sent by
postage prepaid first class mail, courier, or telefax, and if relating to
default or termination, by certified mail, return receipt requested, addressed
to each party at the address indicated below:
 
If to the Company:
Uluru Inc.
2600 Stemmons Freeway, Suite 176
Dallas, TX75207
Attn: Chief Executive Officer
 
Copy To:
John J. Concannon III, Esq.,
Bingham Dana LLP
150 Federal Street
Boston, MA02110
 
If to the Executive:
Daniel G. Moro
5665 Arapaho Road, Apt#2732
Dallas, TX  75248
 
Or to such other address as the addressee shall last have designated by notice
to the communicating party.  The date of giving of any notice shall be the date
of actual receipt.
 
12.2        Governing Law
 
This Agreement shall be deemed a contract made and performed in the State of
Texas, and shall be governed by the internal and substantive laws of the State
of Texas.
 
12.3        Severability
 
Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or in the
interpretation in any other jurisdiction; however, such provision shall be
deemed amended to conform to applicable laws and to accomplish the intentions of
the parties.
 
12.4        Entire Agreement; Amendment
 
This Agreement and the offer letter dated January 1, 2006 constitutes the entire
agreement of the parties and may be altered or amended or any provision hereof
waived only by an agreement in writing signed by the party against whom
enforcement of any alteration, amendment, or waiver is sought.  No waiver by a
party of any breach of this Agreement shall be considered as a waiver of any
subsequent breach.
 
12.5        Successors and Assigns
 
12.5.1    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place. 
Failure of the Company to obtain such agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle
Executive to compensation from the Company in the same amount and on the same
terms as Executive would be entitled hereunder if Executive terminated his
employment for Change of Control.  As used in this Section 12.5.1, “Company”
shall mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which executes and delivers the Agreement provided
for in this Section 12.5.1 or which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law.
 
12.5.1    This Agreement is intended to bind and inure to the benefit of and be
enforceable by Executive and the Company, and their respective successors and
assigns, except that Executive may not assign any of his rights or delegate any
of his duties without the prior written consent of the Company.
 
12.6        Assignability
 
Neither this Agreement nor any benefits payable to the Executive hereunder shall
be assigned, pledged, anticipated, or otherwise alienated by the Executive, or
subject to attachment or other legal process by any creditor of the Executive,
and notwithstanding any attempted assignment, pledge, anticipation, alienation,
attachment, or other legal process, any benefit payable to the Executive
hereunder shall be paid only to the Executive or his estate.
 
IN WITNESSES WHEREOF, the Company and its officers hereunto duly authorized, and
the Employee have signed and sealed this Agreement as of the date first written
above.
 
ULURU Inc.
 
Executive
 
 
 
By:___/s/ Kerry P. Gray                      
 
By:__/s/ Daniel G. Moro                      
 
 
 
Name:__Kerry P. Gray                       
 
Name:_Daniel G. Moro                       
 
 
 
Title: ___President and CEO               
 
Title:Vice President of Polymer Drug Delivery
 
 
 
Date:    January, 1, 2006                      
 
Date:    January, 1, 2006                      

 
 